DETAILED ACTION
Claim(s) 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/963,592 submitted on January 21st, 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 6th, 2021 and May 16th, 2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 2-4, 6-15 and 17-19 are objected to because of the following informalities: 
	Claim 17 recites “alternatively allocating ... coded bits” in line 5. For clarity and consistency, it is suggested to recite: “allocating ... coded bits...” without the alternate claim language (i.e. alternatively, optionally, etc..). 
	Claim(s) 2-4, 6-15, 18 and 19 are also being objected for being dependent on an objected base claim and/or reciting similar language as set forth above.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Gan et al. (US 2021/0126735 A1) hereinafter “Gan” in view of Yang et al. (US 2021/0160889 A1; also see provisional app. # US 62/941,625) hereinafter “Yang” and provisional ‘625.

Regarding Claim 1,
	Gan discloses a method [see fig. 5, pg. 8, ¶127 lines 1-5, a coded bit transmission method in which a network device is a sender and a terminal device is a receiver], comprising: 
	coding data for a station (STA) to provide a stream of coded bits [see fig. 5: Step “S501”, pg. 8, ¶129 lines 1-2, performing channel coding on information bits according to a used MCS, to generate coded bits]; 
	processing the stream of coded bits to provide processed bits [see fig. 5: Step “S502”, pg. 9, ¶140 lines 1-3, the network device distributes the coded bits to the plurality of channel sets or the plurality of resource units according to a distribution rule]; and 
	transmitting the processed bits to the STA over a combination of multiple resource units (RUs) assigned to the STA [see fig. 5: Step “S503”, pg. 18, ¶309 lines 1-5, the terminal device receives, according to a receiving and combination rule, the coded bits that are carried in the plurality of channel sets used for the single-user preamble puncturing transmission or the plurality of resource units used for the OFDMA transmission].
	Although Gan discloses processing the stream of coded bits to provide processed bits, Gan does not explicitly teach the processing comprises “parsing the stream of coded bits to the combination of multiple RUs in a proportional round-robin fashion”.
	However, Yang discloses processing the stream of coded bits to provide processed bits [see fig. 8: Step “815”, pg. 11, ¶110 lines 6-11; pg. 16, ¶147 lines 1-10, distributing, a set of coded bits of a data unit to the allocated set of RUs according to the tone configuration indicated by the first value of the parameter; also see provisional ‘625, fig. 8: Step “815”, pg. 29, ¶108 lines 3-7; pg. 41, ¶144 lines 1-3, distributing, a set of coded bits of a data unit to the allocated set of RUs according to the tone configuration indicated by the first value of the parameter], wherein the processing of the stream of coded bits comprises parsing the stream of coded bits to the combination of multiple RUs in a proportional round-robin fashion [see fig. 8: Step “815”, pg. 11, ¶110 lines 6-11; pg. 16, ¶147 lines 1-10, the AP 102-a distributes the information bits to each RU in a sequential manner ... to a respective RU based on a cyclical process (such as in a round robin fashion); also see provisional ‘625, fig. 8: Step “815”, pg. 29, ¶108 lines 3-7; pg. 41, ¶144 lines 1-3, the AP 102-a distributes the information bits to each RU in a sequential manner ... to a respective RU based on a cyclical process (such as in a round robin fashion)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the processing of the stream of coded bits comprises “parsing the stream of coded bits to the combination of multiple RUs in a proportional round-robin fashion” as taught by Yang in the system of Gan for promoting increased spectral efficiency and signaling throughput over non-adjacent RUs within a wireless channel [see Yang pg. 5, ¶70 lines 8-12].

Claim(s) 2-6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over “Gan” in view of “Yang” and provisional ‘625, and in further view of Cao et al. (US 2021/0160959 A1; also see provisional app. # US 62/940,758) hereinafter “Cao” and provisional ‘758.

Regarding Claim 2,
	Gan discloses the method of Claim 1 [see fig. 5, pg. 8, ¶127 lines 1-5, the coded bit transmission method in which a network device is a sender and a terminal device is a receiver].
	Gan does not explicitly teach wherein the parsing of the stream of coded bits to the combination of multiple RUs in the proportional round-robin fashion comprises: “approximating a proportional ratio of a plurality of integers with each of the integers representative of a respective size of a corresponding RU of the combination of multiple RUs”; and “alternatively allocating a respective number of the coded bits to each RU of the combination of multiple RUs in a round-robin fashion, with the respective number being proportional to the respective size of the corresponding RU in the proportional ratio”.
	However Yang discloses approximating a proportional ratio of a plurality of integers with each of the integers representative of a respective size of a corresponding RU of the combination of multiple RUs [see fig. 8: Step(s) “805” & “810”, pg. 15, ¶142 lines 1-6; ¶143 lines 1-7, determining an allocation of a set of resource units (RUs) associated with two or more bandwidth segments of a bandwidth allocation; and determining a first value of a parameter that indicates a tone configuration for a combination of the allocated set of RUs; also see provisional ‘625, fig. 8: Step(s) “805” & “810”, pg. 40, ¶139 lines 1-4; ¶140 lines 1-4, determining an allocation of a set of resource units (RUs) associated with two or more bandwidth segments of a bandwidth allocation; and determining a first value of a parameter that indicates a tone configuration for a combination of the allocated set of RUs]; and 
	alternatively allocating a respective number of the coded bits to each RU of the combination of multiple RUs in a round-robin fashion [see fig. 8: Step “815”, pg. 11, ¶110 lines 6-11; pg. 16, ¶147 lines 1-10, distributing, based on a cyclical process (such as in a round robin fashion), a set of coded bits of a data unit to the allocated set of RUs according to the tone configuration indicated by the first value of the parameter; also see provisional ‘625, fig. 8: Step “815”, pg. 29, ¶108 lines 3-7; pg. 41, ¶144 lines 1-3, distributing, based on a cyclical process (such as in a round robin fashion), a set of coded bits of a data unit to the allocated set of RUs according to the tone configuration indicated by the first value of the parameter].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the parsing of the stream of coded bits to the combination of multiple RUs in the proportional round-robin fashion comprises: “approximating a proportional ratio of a plurality of integers with each of the integers representative of a respective size of a corresponding RU of the combination of multiple RUs”; and “alternatively allocating a respective number of the coded bits to each RU of the combination of multiple RUs in a round-robin fashion, with the respective number being proportional to the respective size of the corresponding RU in the proportional ratio” as taught by Yang in the system of Gan for the same motivation as set forth in claim 1.
	Neither Gan nor Yang explicitly teach “the respective number being proportional to the respective size of the corresponding RU in the proportional ratio”.
	However Cao discloses approximating a proportional ratio of a plurality of integers with each of the integers representative of a respective size of a corresponding resource unit (RU) of a combination of multiple RUs [see fig. 9: Step “904”, pg. 8, ¶56 lines 4-9, determining an effective bandwidth in frequency segments of a frequency range, where the effective bandwidth excludes bandwidth of one or more punctured subchannels in a respective frequency segment; also see provisional ‘758, pgs. 1-9, determining an effective bandwidth in frequency segments of a frequency range, where the effective bandwidth excludes bandwidth of one or more punctured subchannels in a respective frequency segment]; and
	alternatively allocating a respective number of coded bits of a stream of coded bits to each RU of the combination of multiple RUs in a round-robin fashion [see fig. 9: Step “906”, pg. 8, ¶56 lines 9-13, allocating bits of the data unit to the frequency segments of the frequency range based on a round robin scheme; also see provisional ‘758, pgs. 1-9, allocating bits of the data unit to the frequency segments of the frequency range based on a round robin scheme], with the respective number being proportional to the respective size of the corresponding RU in the proportional ratio [see fig. 9: Step “906”, pg. 8, ¶56 lines 9-13, the amount of bits allocated in each round is proportional to the effective bandwidth of each frequency segment; also see provisional ‘758, pgs. 1-9, the amount of bits allocated in each round is proportional to the effective bandwidth of each frequency segment].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the respective number being proportional to the respective size of the corresponding RU in the proportional ratio” as taught by Cao in the combined system of Gan and Yang for reducing signal to noise ratio of bits compared to encoding over a plurality of frequency segments [see Cao pg. 7, ¶49 lines 1-7].

 Regarding Claim 3,
	Gan discloses the method of Claim 2 [see fig. 5, pg. 8, ¶127 lines 1-5, the coded bit transmission method].
	Gan does not explicitly teach “the respective number of the coded bits alternatively allocated to each RU in the round-robin fashion is either 1 or a value equal to one half of a number of coded bits per single carrier for each spatial stream, whichever is larger”.
	However Yang discloses wherein the respective number of the coded bits alternatively allocated to each RU in the round-robin fashion is a value equal to one half of a number of coded bits per single carrier for each spatial stream, whichever is larger [see pg. 13, ¶123 lines 1-7, half of a number of coded bits per single carrier for each spatial stream are distributed to a first 80 MHz segment followed by half of the number of coded bits per single carrier for each spatial stream distributed to a second 80 MHz segment; also see provisional ‘625, pgs. 34-35, ¶120 lines 1-5, half of a number of coded bits per single carrier for each spatial stream are distributed to a first 80 MHz segment followed by half of the number of coded bits per single carrier for each spatial stream distributed to a second 80 MHz segment].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the respective number of the coded bits alternatively allocated to each RU in the round-robin fashion is either 1 or a value equal to one half of a number of coded bits per single carrier for each spatial stream, whichever is larger” as taught by Yang in the combined system of Gan and Cao for the same motivation as set forth in claim 2.

Regarding Claim 4,
	Gan discloses the method of Claim 2 [see fig. 5, pg. 8, ¶127 lines 1-5, the coded bit transmission method].
	Gan does not explicitly teach the parsing of the stream of coded bits to the combination of multiple RUs in the proportional round-robin fashion further comprises: “in an event that there are leftover bits after the alternatively allocating in the round-robin fashion, allocating the leftover bits to one or more RUs of the combination of multiple RUs the respective size of which being larger than that of at least one other RU of the combination of multiple RUs.”
	However Yang discloses wherein the parsing of the stream of coded bits to the combination of multiple RUs in the proportional round-robin fashion further comprises:
	in an event that there are leftover bits after the alternatively allocating in the round-robin fashion [see pg. 13, ¶123 lines 13-15, when a smaller segment is filled up; also see provisional ‘625, pgs. 34-35, ¶120 lines 5-10, when a smaller segment is filled up], allocating the leftover bits to one or more RUs of the combination of multiple RUs the respective size of which being larger than that of at least one other RU of the combination of multiple RUs [see pg. 13, ¶123 lines 13-15, the remaining bits are distributed to larger segments; also see provisional ‘625, pgs. 34-35, ¶120 lines 5-10, the remaining bits are distributed to larger segments].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the parsing of the stream of coded bits to the combination of multiple RUs in the proportional round-robin fashion further comprises: “in an event that there are leftover bits after the alternatively allocating in the round-robin fashion, allocating the leftover bits to one or more RUs of the combination of multiple RUs the respective size of which being larger than that of at least one other RU of the combination of multiple RUs” as taught by Yang in the combined system of Gan and Cao for the same motivation as set forth in claim 2.

Regarding Claim 5,
	Gan discloses the method of Claim 4 [see fig. 5, pg. 8, ¶127 lines 1-5, the coded bit transmission method].
	Gan does not explicitly teach “the allocating of the leftover bits to the one or more RUs of the combination of multiple RUs comprises sequentially allocating a respective portion of the leftover bits to each of the one or more RUs of the combination of multiple RUs”.
	However Yang discloses wherein the allocating of the leftover bits to the one or more RUs of the combination of multiple RUs comprises sequentially allocating a respective portion of the leftover bits to each of the one or more RUs of the combination of multiple RUs [see pg. 11, ¶110 lines 1-6, a parser and encoder associated with the AP 102-a distributes the information bits included in the data payload to each RU of the aggregation in a sequential manner; also see provisional ‘625, pg. 29, ¶108 lines 1-4, the AP 102-a distributes the information bits included in the data payload to each RU of the aggregation in a sequential manner].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the allocating of the leftover bits to the one or more RUs of the combination of multiple RUs comprises sequentially allocating a respective portion of the leftover bits to each of the one or more RUs of the combination of multiple RUs” as taught by Yang in the combined system of Gan and Cao for the same motivation as set forth in claim 4.

Regarding Claim 6,
	Gan discloses the method of Claim 4 [see fig. 5, pg. 8, ¶127 lines 1-5, the coded bit transmission method].
	Gan does not explicitly teach “the allocating of the leftover bits to the one or more RUs of the combination of multiple RUs comprises further alternatively allocating a respective portion of the leftover bits to each of the one or more RUs of the combination of multiple RUs”.
	However Yang discloses the allocating of the leftover bits to the one or more RUs of the combination of multiple RUs comprises further alternatively allocating a respective portion of the leftover bits to each of the one or more RUs of the combination of multiple RUs [see pg. 11, ¶110 lines 1-6, a parser and encoder associated with the AP 102-a distributes the information bits included in the data payload to each RU of the aggregation in a sequential manner; also see provisional ‘625, pg. 29, ¶108 lines 1-4, the AP 102-a distributes the information bits included in the data payload to each RU of the aggregation in a sequential manner].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the allocating of the leftover bits to the one or more RUs of the combination of multiple RUs comprises further alternatively allocating a respective portion of the leftover bits to each of the one or more RUs of the combination of multiple RUs” as taught by Yang in the combined system of Gan and Cao for the same motivation as set forth in claim 4.

Regarding Claim 16,
	Gan discloses the method of Claim 1 [see fig. 5, pg. 8, ¶127 lines 1-5, the coded bit transmission method].
	Gan does not explicitly teach wherein the processing of the stream of coded bits further comprises: “dropping a predetermined number of tones of a plurality of tones of the combination of multiple RUs”; and “processing remaining tones of the plurality of tones of the combination of multiple RUs through a joint-tone mapper, wherein the predetermined number of tones dropped corresponds to a predetermine distance of separation between tones of the plurality of tones”.
	However Yang discloses the processing of the stream of coded bits [see fig. 8: Step “815”, pg. 11, ¶110 lines 6-11; pg. 16, ¶147 lines 1-10, distributing, a set of coded bits of a data unit to the allocated set of RUs according to the tone configuration indicated by the first value of the parameter; also see provisional ‘625, fig. 8: Step “815”, pg. 29, ¶108 lines 3-7; pg. 41, ¶144 lines 1-3, distributing, a set of coded bits of a data unit to the allocated set of RUs according to the tone configuration indicated by the first value of the parameter] further comprises:
	dropping a predetermined number of tones of a plurality of tones of the combination of multiple RUs [see pg. 19, ¶182 lines 1-3, the coded bit transmission component transmits the distributed set of coded bits on the allocated set of RUs; also see provisional ‘625, pg. 51, ¶179 lines 1-2, the coded bit transmission component transmits the distributed set of coded bits on the allocated set of RUs]; and 
	processing remaining tones of the plurality of tones of the combination of multiple RUs through a joint-tone mapper [see pg. 19, ¶183 lines 1-6, the interleaving parameter determination component determines one or more interleaving parameters based on the tone configuration, in which the set of coded bits are distributed according to the one or more interleaving parameters; also see provisional ‘625, pg. 51, ¶180 lines 1-5, the interleaving parameter determination component determines one or more interleaving parameters based on the tone configuration, in which the set of coded bits are distributed according to the one or more interleaving parameters], wherein the predetermined number of tones dropped corresponds to a predetermine distance of separation between tones of the plurality of tones [see pg. 19, ¶183 lines 1-6, the one or more interleaving parameters includes one or more of a distance tone mapping value or a number of columns for a row-column interleaving configuration; also see provisional ‘625, pg. 51, ¶180 lines 1-5, the one or more interleaving parameters includes one or more of a distance tone mapping value or a number of columns for a row-column interleaving configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the processing of the stream of coded bits further comprises: “dropping a predetermined number of tones of a plurality of tones of the combination of multiple RUs”; and “processing remaining tones of the plurality of tones of the combination of multiple RUs through a joint-tone mapper, wherein the predetermined number of tones dropped corresponds to a predetermine distance of separation between tones of the plurality of tones” as taught by Yang in the system of Gan for the same motivation as set forth in in claim 1.

Claims 17, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over “Yang” and provisional ‘625 in view of “Cao” and provisional ‘758.

Regarding Claim 17,
	Yang discloses a method [see fig. 8, pg. 15, ¶140 lines 1-4, a process flow “800” supporting a parser and interleaving parameter design for RU aggregation; also see provisional ‘625, fig. 8, pg. 39, ¶137 lines 1-3, a process flow “800” supporting a parser and interleaving parameter design for RU aggregation], comprising: 
	approximating a proportional ratio of a plurality of integers with each of the integers representative of a respective size of a corresponding resource unit (RU) of a combination of multiple RUs [see fig. 8: Step(s) “805” & “810”, pg. 15, ¶142 lines 1-6; ¶143 lines 1-7, determining an allocation of a set of resource units (RUs) associated with two or more bandwidth segments of a bandwidth allocation; and determining a first value of a parameter that indicates a tone configuration for a combination of the allocated set of RUs; also see provisional ‘625, fig. 8: Step(s) “805” & “810”, pg. 40, ¶139 lines 1-4; ¶140 lines 1-4, determining an allocation of a set of resource units (RUs) associated with two or more bandwidth segments of a bandwidth allocation; and determining a first value of a parameter that indicates a tone configuration for a combination of the allocated set of RUs]; 
	alternatively allocating a respective number of coded bits of a stream of coded bits to each RU of the combination of multiple RUs in a round-robin fashion [see fig. 8: Step “815”, pg. 11, ¶110 lines 6-11; pg. 16, ¶147 lines 1-10, distributing, based on a cyclical process (such as in a round robin fashion), a set of coded bits of a data unit to the allocated set of RUs according to the tone configuration indicated by the first value of the parameter; also see provisional ‘625, fig. 8: Step “815”, pg. 29, ¶108 lines 3-7; pg. 41, ¶144 lines 1-3, distributing, based on a cyclical process (such as in a round robin fashion), a set of coded bits of a data unit to the allocated set of RUs according to the tone configuration indicated by the first value of the parameter]; and
	transmitting the processed bits over the combination of multiple RUs to a station (STA) [see fig. 8: Step “820”, pg. 16, ¶149 lines 1-4, the AP 102-b transmits, to the STA 104-b, the distributed set of coded bits on the allocated set of RUs; also see provisional ‘625, fig. 8: Step “820”, pg. 42, ¶146 lines 1-3, the AP 102-b transmits, to the STA 104-b, the distributed set of coded bits on the allocated set of RUs].
	Although Yang discloses allocating a respective number of coded bits of a stream of coded bits to each RU of the combination of multiple RUs in a round-robin fashion, Yang does not explicitly teach “the respective number being proportional to the respective size of the corresponding RU in the proportional ratio to provide processed bits”.
	However Cao discloses approximating a proportional ratio of a plurality of integers with each of the integers representative of a respective size of a corresponding resource unit (RU) of a combination of multiple RUs [see fig. 9: Step “904”, pg. 8, ¶56 lines 4-9, determining an effective bandwidth in frequency segments of a frequency range, where the effective bandwidth excludes bandwidth of one or more punctured subchannels in a respective frequency segment; also see provisional ‘758, pgs. 1-9, determining an effective bandwidth in frequency segments of a frequency range, where the effective bandwidth excludes bandwidth of one or more punctured subchannels in a respective frequency segment]; 
	allocating a respective number of coded bits of a stream of coded bits to each RU of the combination of multiple RUs in a round-robin fashion [see fig. 9: Step “906”, pg. 8, ¶56 lines 9-13, allocating bits of the data unit to the frequency segments of the frequency range based on a round robin scheme; also see provisional ‘758, pgs. 1-9, allocating bits of the data unit to the frequency segments of the frequency range based on a round robin scheme], with the respective number being proportional to the respective size of the corresponding RU in the proportional ratio to provide processed bits [see fig. 9: Step “906”, pg. 8, ¶56 lines 9-13, the amount of bits allocated in each round is proportional to the effective bandwidth of each frequency segment; also see provisional ‘758, pgs. 1-9, the amount of bits allocated in each round is proportional to the effective bandwidth of each frequency segment]; and 
	transmitting the processed bits over the combination of multiple RUs to a station (STA) [see fig. 9: Step “912”, pg. 8, ¶56 lines 19-23, the encoded bits allocated to the segment are modulated based on constellation points of a constellation and signals representative of the constellation points are mapped to subcarriers for transmission; also see provisional ‘758, pgs. 1-9, the encoded bits allocated to the segment are modulated based on constellation points of a constellation and signals representative of the constellation points are mapped to subcarriers for transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the respective number being proportional to the respective size of the corresponding RU in the proportional ratio to provide processed bits” as taught by Cao in the system of Yang for reducing signal to noise ratio of bits compared to encoding over a plurality of frequency segments [see Cao pg. 7, ¶49 lines 1-7].

Regarding Claim 18,
	The combined method of Yang and Cao discloses claim 17 [see fig. 8, pg. 15, ¶140 lines 1-4, the process flow “800” supporting a parser and interleaving parameter design for RU aggregation; also see provisional ‘625, fig. 8, pg. 39, ¶137 lines 1-3, the process flow “800” supporting a parser and interleaving parameter design for RU aggregation].
	Yang further discloses wherein the respective number of the coded bits alternatively allocated to each RU in the round-robin fashion is either 1 or a value equal to one half of a number of coded bits per single carrier for each spatial stream, whichever is larger [see pg. 13, ¶123 lines 1-7, half of a number of coded bits per single carrier for each spatial stream are distributed to a first 80 MHz segment followed by half of the number of coded bits per single carrier for each spatial stream distributed to a second 80 MHz segment; also see provisional ‘625, pgs. 34-35, ¶120 lines 1-5, half of a number of coded bits per single carrier for each spatial stream are distributed to a first 80 MHz segment followed by half of the number of coded bits per single carrier for each spatial stream distributed to a second 80 MHz segment], and wherein the parsing of the stream of coded bits to the combination of multiple RUs in the proportional round-robin fashion [see fig. 8: Step “815”, pg. 11, ¶110 lines 6-11; pg. 16, ¶147 lines 1-10, the AP 102-a distributes the information bits to each RU in a sequential manner ... to a respective RU based on a cyclical process (such as in a round robin fashion); also see provisional ‘625, fig. 8: Step “815”, pg. 29, ¶108 lines 3-7; pg. 41, ¶144 lines 1-3, the AP 102-a distributes the information bits to each RU in a sequential manner ... to a respective RU based on a cyclical process (such as in a round robin fashion)] further comprises: 
	in an event that there are leftover bits after the alternatively allocating in the round-robin fashion [see pg. 13, ¶123 lines 13-15, when a smaller segment is filled up; also see provisional ‘625, pgs. 34-35, ¶120 lines 5-10, when a smaller segment is filled up], allocating the leftover bits to one or more RUs of the combination of multiple RUs the respective size of which being larger than that of at least one other RU of the combination of multiple RUs [see pg. 13, ¶123 lines 13-15, the remaining bits are distributed to larger segments; also see provisional ‘625, pgs. 34-35, ¶120 lines 5-10, the remaining bits are distributed to larger segments].

Regarding Claim 20,
	The combined method of Yang and Cao discloses claim 17 [see fig. 8, pg. 15, ¶140 lines 1-4, the process flow “800” supporting a parser and interleaving parameter design for RU aggregation; also see provisional ‘625, fig. 8, pg. 39, ¶137 lines 1-3, the process flow “800” supporting a parser and interleaving parameter design for RU aggregation].
	Yang discloses the method, further comprising: 
	dropping a predetermined number of tones of a plurality of tones of the combination of multiple RUs [see pg. 19, ¶182 lines 1-3, the coded bit transmission component transmits the distributed set of coded bits on the allocated set of RUs; also see provisional ‘625, pg. 51, ¶179 lines 1-2, the coded bit transmission component transmits the distributed set of coded bits on the allocated set of RUs]; and 
	processing remaining tones of the plurality of tones of the combination of multiple RUs through a joint-tone mapper [see pg. 19, ¶183 lines 1-6, the interleaving parameter determination component determines one or more interleaving parameters based on the tone configuration, in which the set of coded bits are distributed according to the one or more interleaving parameters; also see provisional ‘625, pg. 51, ¶180 lines 1-5, the interleaving parameter determination component determines one or more interleaving parameters based on the tone configuration, in which the set of coded bits are distributed according to the one or more interleaving parameters], wherein the predetermined number of tones dropped corresponds to a predetermine distance of separation between tones of the plurality of tones [see pg. 19, ¶183 lines 1-6, the one or more interleaving parameters includes one or more of a distance tone mapping value or a number of columns for a row-column interleaving configuration; also see provisional ‘625, pg. 51, ¶180 lines 1-5, the one or more interleaving parameters includes one or more of a distance tone mapping value or a number of columns for a row-column interleaving configuration].


Allowable Subject Matter
Claim(s) 7-15 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent No.: (US 11,464,011 B1); Chu et al.; see fig. 11, col. 16 lines 5-63.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469